Appeal Dismissed and Memorandum Opinion filed November 8, 2022.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-22-00718-CV

  SUSAN LESLIE SACCOMEN, REBECCA BIERCE, JEFFREY WAYNE
  ENGLEDOW, LISA HUDOCK, JAIME LAIR, PAULA SCOTT, KEITH
       SUAREZ, AND VALERIE LYNN WILLIAMS, Appellants
                                        V.

      LINA HIDALGO, HARRIS COUNTY JUDGE, ET AL, Appellees

                   On Appeal from the 333rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2022-46699

                          MEMORANDUM OPINION

      This appeal is from an order signed September 28, 2022. The appeal was to
the Texas Supreme Court but the Harris County District Clerk subsequently, and
erroneously, assigned this cause to this court. On October 26, 2022, the Harris
County District Clerk advised this court of its error. Because this cause was
erroneously assigned to this court, we dismiss the appeal.



                                     PER CURIAM

Panel consists of Justices Jewell, Bourliot and Zimmerer